                                          Case 4:17-cr-00595-YGR Document 45 Filed 06/01/20 Page 1 of 4




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    UNITED STATES OF AMERICA,                          CASE NO. 17-cr-00595-YGR-1
                                   6                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR REDUCTION
                                   7              vs.                                      OF SENTENCE
                                   8    KEVIN DAVID ANDERSON,                              Re: Dkt. No. 37
                                   9                    Defendant.

                                  10          On February 27, 2019, defendant Kevin D. Anderson pled guilty to possession of fentanyl
                                  11   with intent to distribute in violation of 21 U.S.C. section 841(a)(1) and was sentenced to serve 18
                                  12   months in prison. Defendant surrendered to the U.S. Bureau of Prisons (“BOP”) on June 3, 2019.
Northern District of California
 United States District Court




                                  13   He has been serving his sentence at USP Lompoc and is due to be transferred to a halfway house
                                  14   on July 15, 2020. On May 18, 2020, defendant filed an emergency motion for reduction of
                                  15   sentence pursuant to 18 U.S.C. section 3582(c)(1). Therein, defendant seeks an order reducing his
                                  16   prison sentence to “time served” and directing that he serves the remainder of his term in home
                                  17   confinement in light of the COVID-19 public health crisis. The government opposes the motion.1
                                  18          18 U.S.C. section 3582(c) provides that a “court may not modify a term of imprisonment
                                  19   once it has been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon
                                  20   motion of the defendant.” A defendant may bring a section 3582(c) motion after he has “fully
                                  21   exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion
                                  22   on his behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the
                                  23

                                  24          1
                                                 In its opposition, the government argues that the Court lacks jurisdiction to order the
                                  25   requested relief because it does not have the statutory authority to determine the location where an
                                       inmate serves his sentence. This argument, which the government has asserted repeatedly in
                                  26   opposition to similar motions brought in the wake of COVID-19, does not apply here. Defendant
                                       brings this motion seeking a modification of his sentence pursuant to section 3582(c)(1), which
                                  27   expressly permits the Court to “reduce the term of imprisonment” and “impose a term of probation
                                       or supervised release with or without conditions”—such as home confinement—“that does not
                                  28
                                       exceed the unserved portion of the original term of imprisonment.”
                                          Case 4:17-cr-00595-YGR Document 45 Filed 06/01/20 Page 2 of 4




                                   1   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). After considering the

                                   2   sentencing factors from 18 U.S.C. section 3553(a) “to the extent that they are applicable,” a court

                                   3   may grant the motion to reduce the defendant’s sentence in one of two circumstances, one of

                                   4   which is “if it finds that . . . extraordinary and compelling reasons warrant such a reduction” and

                                   5   “that such a reduction is consistent with applicable policy statements issued by the Sentencing

                                   6   Commission.” Id. § 3582(c)(1)(A)(i). The defendant bears the initial burden to put forward

                                   7   evidence that establishes an entitlement to a sentence reduction. United States v. Greenhut, 2020

                                   8   WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301,

                                   9   1306-07 (9th Cir. 1998)).

                                  10          With respect to the threshold requirement of exhaustion or a 30-day lapse in time,

                                  11   defendant’s counsel sent a letter to the warden on April 29, 2020, requesting that the BOP either

                                  12   transfer defendant to home confinement or make a motion in this Court seeking modification of
Northern District of California
 United States District Court




                                  13   defendant’s sentence. The warden received the request on April 30, 2020. Because the 30-day

                                  14   period for bringing a section 3582(c) motion lapsed on May 30, 2020, the Court has jurisdiction to

                                  15   act on defendant’s motion.2

                                  16          As to the merits, defendant argues that the impact of COVID-19 at USP Lompoc,

                                  17   combined with his depressive disorder, good behavior while in custody, and near completion of

                                  18   his 18-month sentence, constitute extraordinary and compelling reasons warranting the reduction

                                  19   of his sentence to time served. The government, for its part, does not dispute that defendant has

                                  20   completed nearly 80% of his sentence, has exhibited excellent behavior while incarcerated, and

                                  21   has shown the potential to successfully transition back to being a productive citizen upon release.

                                  22   These facts are all a credit to defendant. They are not, however, sufficiently “extraordinary and

                                  23   compelling” to warrant a finding that defendant need not serve the final months of his sentence.

                                  24
                                              2
                                  25            At the time of briefing, defendant asserted that he had not satisfied the exhaustion
                                       requirement, nor had 30 days lapsed from the time of his counsel’s request to the warden, but that
                                  26   the Court should waive these requirements in light of the pandemic. Courts in this district
                                       consistently have held that exhaustion cannot be waived or deemed futile even under the present
                                  27   circumstances. See, e.g., United States v. Kim, No. 4:17-cr-00355-YGR, Dkt. No. 96 (N.D. Cal.
                                       May 1, 2020); United States v. Reid, No. 3:17-cr-00175-CRB, Dkt. No. 547 (N.D. Cal. Apr. 18,
                                  28
                                       2020). As explained, however, the motion has since become ripe for decision by the Court.
                                                                                        2
                                          Case 4:17-cr-00595-YGR Document 45 Filed 06/01/20 Page 3 of 4




                                   1   Rather, in considering the motion, the Court focuses on defendant’s arguments regarding the effect

                                   2   of COVID-19 on defendant’s circumstances.

                                   3          This Court is mindful of the unprecedent nature of the COVID-19 pandemic and the

                                   4   serious health risks it presents, particularly within the jail and prison setting. Nonetheless, general

                                   5   concerns about potential exposure to COVID-19 do not demonstrate an extraordinary and

                                   6   compelling reason for a reduction in sentence. See United States v. Eberhart, No. 13-CR-00313

                                   7   PJH, Dkt. 64, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020). Here, defendant provides

                                   8   ample evidence that the situation at USP Lompoc is deeply troubling. However, as even

                                   9   defendant admits, he is a relatively young, 30-year-old man with no known medical conditions

                                  10   that put him at a higher risk for contracting COVID-19 or becoming seriously ill if he does

                                  11   contract it. This Court cannot reduce defendant’s sentence solely on the basis that he faces the

                                  12   same risks to his physical health as most other inmates at the same facility.
Northern District of California
 United States District Court




                                  13          Defendant further asserts that he has been diagnosed with a depressive disorder that makes

                                  14   him psychologically vulnerable to the restrictions on movement and outside contact imposed by

                                  15   the BOP in response to the pandemic. While the Court does not doubt that the lockdown of USP

                                  16   Lompoc may be distressing for defendant, this argument too fails to persuade. The Sentencing

                                  17   Commission has enumerated several circumstances that constitute an “extraordinary and

                                  18   compelling reason” to reduce a defendant’s sentence. U.S.S.G. § 1B1.13 cmt. n.1. One such

                                  19   reason is a qualifying medical condition, defined as a terminal illness or “a serious physical or

                                  20   medical condition, . . . serious functional or cognitive impairment, or . . . deteriorating physical or

                                  21   mental health because of the aging process . . . that substantially diminishes the ability of the

                                  22   defendant to provide self-care within the environment of a correctional facility and from which he

                                  23   or she is not expected to recover.” Id. There is no evidence that defendant’s disorder falls within

                                  24   the scope of this definition or even rises to the level of the enumerated conditions.3 Moreover,

                                  25
                                              3
                                  26             The parties dispute whether defendant must fit within one of the categories enumerated
                                       in section 1B1.13 cmt. n.1(A)-(C) in order to be eligible for relief. The Court notes that the
                                  27   Sentencing Commission’s policy statement has not been amended since the effective date of the
                                       First Step Act to refer to section 3852(c)(1)(A) motions filed by defendants, as opposed to the
                                  28
                                       BOP. Further, there appears to be a split of authority in the district courts as to whether the policy
                                                                                         3
                                          Case 4:17-cr-00595-YGR Document 45 Filed 06/01/20 Page 4 of 4




                                   1   defendant has not proffered any evidence regarding the severity of his disorder or whether his

                                   2   condition can be managed for approximately six weeks until he is due to be transferred to a

                                   3   halfway house. Defendant thus falls short of showing an “extraordinary and compelling reason”

                                   4   for the Court to reduce his sentence.

                                   5          For the reasons set forth above, defendant’s motion for a reduction of sentence is DENIED.

                                   6          This Order terminates Docket Number 37.

                                   7          IT IS SO ORDERED.

                                   8
                                       Dated: June 1, 2020
                                   9                                                            YVONNE GONZALEZ ROGERS
                                  10                                                       UNITED STATES DISTRICT COURT JUDGE

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22
                                       statement applies to motions for compassionate release filed by defendants. Compare United
                                  23   States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (“While the old policy statement
                                       provides helpful guidance, it does not constrain the Court’s independent assessment of whether
                                  24
                                       ‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”)
                                  25   with United States v. Shields, 2019 WL 2359231 at *4 (N.D. Cal. June 4, 2019) (rejecting
                                       argument that the court may disregard section 1B1.13 because it has not yet been amended
                                  26   pursuant to the First Step Act), reconsideration denied (N.D. Cal. June 27, 2019). In the absence
                                       of controlling authority on the issue, and in light of the limited statutory exceptions to the general
                                  27   rule of finality of judgment, the Court finds it appropriate at least to consider the guidance of the
                                       Sentencing Commission limiting the scope of “extraordinary and compelling reasons” that warrant
                                  28
                                       compassionate release pursuant to section 3582(c)(1).
                                                                                           4
